Exhibit 99.1 NAC Drive Systems, Inc. (Formerly NAC Harmonic Drive, Inc.) CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6-13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors NAC Drive Systems, Inc. (Formerly NAC Harmonic Drive, Inc.) Port Jervis, NY We have audited the accompanying balance sheets of NAC Drive Systems, Inc. (the “Company”) as of December 31, 2013 and 2012 and the related statements of operations, changes in stockholders' deficit and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NAC Harmonic Drive, Inc. as of December 31, 2013 and 2012 and the results ofits operations andits cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit.These raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas May 5, 2014, except for Notes 1 and 9, which is July 21, 2014 1 NAC DRIVE SYSTEMS, INC. (Formerly NAC Harmonic Drive, Inc.) BALANCE SHEETS March 31 December 31 December 31 (Unaudited) ASSETS Current assets: Cash $ $ $ Accounts receivable Inventories Deferred offering costs Total current assets Intangible asset Deposit Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ $ Accounts payable - related party Accrued expenses Deferred revenue - - Short-term debt - related parties Line of credit Total current liabilities Long-term debt - related party Total liabilities Stockholders' deficit Common stock, $0.01 par value;10,000,000 shares authorized; 1,454,300, 1,454,300 and 1,451,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) Total liabilities and stockholders' deficit $ $ $ See accompanying notes to financial statements 2 NAC DRIVE SYSTEMS, INC. (Formerly NAC Harmonic Drive, Inc.) STATEMENTS OF OPERATIONS Three months ended March 31 Year Ended December 31, (Unaudited) (Unaudited) Revenues $ Cost of goods sold Gross profit Operating expenses Selling, general and administrative expenses Research and development expenses - - - Total operating expenses Net loss from operations ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - Basic and diluted See accompanying notes to financial statements 3 NAC DRIVE SYSTEMS, INC. (Formerly NAC Harmonic Drive, Inc.) STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT Common Stock Paid In Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balances, December 31, 2011 ) ) Shares issued for cash 40 - Net loss for the year - - - ) ) Balances, December 31, 2012 ) ) Shares issued for cash 33 - Stock compensation expense - - - Net loss for the year - - - ) ) Balances, December 31, 2013 $ $ $ ) $ ) Stock compensation expense - - - Net loss for the period - - - ) ) Balances, March 31, 2014 (Unaudited) $ $ $ ) $ ) See accompanying notes to financial statements 4 NAC DRIVE SYSTEMS, INC. (Formerly NAC Harmonic Drive, Inc.) STATEMENTS OF CASH FLOWS Three Months Ended March 31 Year Ended December 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation - - - Bad debts expense - - - Stock compensation expense - - Changes in operating assets and liabilities Accounts receivable ) Inventory ) ) Accounts payable ) ) Accounts payable - related party - ) ) Accrued expenses ) Deferred revenue - ) ) Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in intangible asset ) Deposits - - - ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (payments of) the line of credit, net ) - ) - Proceeds from short-term debt - related parties Payments of short-term debt - related parties ) ) ) - Proceeds from sale of common stock - Payment of deferred offering costs ) - ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) ) ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ Income taxes paid - See accompanying notes to financial statements 5 NAC DRIVE SYSTEMS, INC. (Formerly NAC Harmonic Drive, Inc.) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2 NOTE 1 –BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Operations NAC Harmonic Drive, Inc. (“NAC”, the “Company”) is a supplier of harmonic gearing products and precision drives used in high accuracy speed and motion control systems.The Company operates out of Jacksonville, Florida and Port Jervis, New York.The Company offers product lines related to standard drives and customizes designs to meet specific application requirements.The Company serves customers globally in a variety of markets including robotics, machine tools, medical, printing, semiconductor and the defense industry.The Company maintains an office in Florida, completes the majority of its engineering, sales, assembly, quality inspection, and shipments from its’New York facility and subcontracts the majority of component manufacturing to its ISO 9001 supplier in China. On May 6, 2014 the Company changed its name from NAC Harmonic Drive, Inc. to NAC Drive Systems, Inc. Basis of Presentation The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and cash equivalents For purposes of the statements of cash flows, cash equivalents include all highly liquid investments with original maturities of three months or less. Revenue recognition All revenue is recognized when persuasive evidence of an arrangement exists, the service or sale is complete, the price is fixed or determinable and collectability is reasonably assured. Revenue from product sales is recognized when products are shipped to customers.The Company’s revenues include sales to customers domiciled outside of the United States. Generally, these sales are denominated in U.S. dollars. Deferred revenue arises from amounts received in advance of the culmination of the earnings process and is recognized as revenue in future periods when the applicable revenue recognition criteria have been met. All amounts billed to customers for shipping and handling costs are included in revenues in the statements of operations. Accounts receivable Accounts receivable arise from the sale of products on trade credit terms and are stated net of an allowance for doubtful accounts.The Company performs ongoing credit evaluations of its customers which may result in the requirement of a deposit before fulfillment of the terms of the sales orders.Accounts are generally considered past due after 30 days.Past due receivables do not accrue interest. An allowance for doubtful accounts is provided for those accounts receivables considered to be uncollectable based on historical experience and management’s evaluation of outstanding receivable amounts at the end of the period.The Company has determined that no allowance for doubtful accounts is required as of March 31, 2014, December 31, 2013 and 2012. 6 Inventory Inventory consists primarily of purchased finished goods and packaging materials.Inventory costs are determined using the average method and are carried at the lower of cost or net realizable value.Inventory is reviewed periodically for slow-moving and obsolete items. Deferred offering costs Deferred offering costs at March 31, 2014, December 31, 2013 and 2012 include costs incurred from third parties for legal and professional fees and in connection with the Company’s planned equity offering anticipated to be completed in 2014.Of the current deferred offering costs of $59,319 at March 31, 2014, $38,162 was incurred in 2012, $9,287 was incurred in 2013, and the balance in 2014.Such costs have been reviewed and include work for services that remain in use and necessary to the Company’s current efforts.Such will be offset against future proceeds from the sale of shares of common stock arising from such equity offering. Property and equipment, net Property and equipment are stated at cost, net of accumulated depreciation.Depreciation is calculated on the straight-line method over the estimated useful lives of the assets of 2 years. Maintenance and repairs are charged to expense as incurred. Depreciation expense was $0 for the three months ended March 31, 2014 and 2013, and $0 and $4,820 for the years ended December 31, 2013 and 2012, respectively. Intangible asset Intangible asset represent legal costs and fees incurred by the Company in connection with its application process for several patents in which final acceptance is pending.Such costs are capitalized until approval of the patents are secured and will be amortized over the patents’estimated useful lives. Long-lived assets The Company reviews its long-lived assets for impairment whenever events or circumstances indicate that carrying amounts may not be recoverable. When such events or changes in circumstances occur, the Company recognizes an impairment loss if the undiscounted future cash flows expected to be generated by the asset is less than the carrying value of the related asset. In those circumstances an impairment loss is recorded to adjust the asset to its fair value. Management has determined that no impairment exists as of March 31, 2014, and December 31, 2013 and 2012. Advertising costs Advertising costs are expensed as incurred. No advertising expenses were incurred for the three months ended March 31, 2014 and 2013.Advertising expense was $0 and $1,242 for the years ended December 31, 2013 and 2012, respectively. Warranty costs Provisions for estimated warranty and other related costs are recorded in cost of sales at the time of sale and are periodically adjusted to reflect actual experience. The amount of warranty liability accrued reflects management’s best estimate of the expected future cost of honoring Company obligations under the warranty plan. The Company’s estimates are based on historical experience. At March 31, 2014, December 31, 2013 and 2012 there was no warranty liability accrued. Research and development costs Research and development costs are charged to expense as incurred. Stock-Based Compensation The Company accounts for share-based awards issued to employees in accordance with FASB ASC 718. Accordingly, employee share-based payment compensation is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the requisite service period. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. 7 The Company follows the provisions of uncertain tax positions as addressed in FASB Accounting Standards Codification (FASB ASC) 740-10-65.These standards require management to perform evaluation of all income tax positions taken or expected to be taken in the course of preparing the Company’s income tax returns to determine whether the income tax positions meet a “more likely than not”standard of being sustained under examination by the applicable taxing authorities.This evaluation is required to be performed to all open tax years, as defined by the various statutes of limitations, for federal and state purposes. The Company is required to file federal and state income tax returns.With limited exceptions, NAC is no longer subject to U.S. federal income tax and state income tax examinations for years before 2008. Management has performed its evaluation of all other income tax positions taken on all open income tax returns and has determined that there were no positions taken that do not meet the “more likely than not”standard.Accordingly, there are no provisions for income taxes, penalties or interest receivable or payable relating to uncertain income tax provisions in the accompanying financial statements. From time to time, NAC may be subject to interest and penalties assessed by various taxing authorities. These amounts have historically been insignificant and are classified as income taxes when they occur. Concentration of risks The Company maintains its cash primarily in one financial institution.The balance, at times may exceed federally insured limits.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk to cash. Approximately 77% and 72.3% of the Company’s revenues for the three months ended March 31, 2014 and 2013, respectively, were generated through transactions with its topcustomers.In addition, these top customers accounted for 75.2% and 0% of the Company’s accounts receivable balance at March 31, 2014 and 2013, respectively. 2014 Q1 Position Customer Sales % of Total Revenue Accounts Receivable (AR) % of AR 1 $ % $ % 2 % % 3 % % $ % $ % 2013 Q1 Position Customer Sales % of Total Revenue Accounts Receivable (AR) % of AR 1 $ % $
